Citation Nr: 1609801	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  04-31 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.  

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

5.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1977.

This appeal to the Board of Veterans' Appeals (Board) is from June 2002 and January 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In correspondence in January 2016, the Veteran stated he was claiming unemployability due to his service-connected disabilities.  See Statement in Support of Claim received January 13, 2016.  This matter is referred to the RO for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By letter issued in October 2015, the Veteran was notified that his appeal had been certified to the Board.  Later that month, he requested a videoconference hearing.  See Report of General Information received October 23, 2015.  

As the Veteran's request for a videoconference Board hearing fell within 90 days of when he was notified that his case had been certified to the Board, his hearing request should be granted.  38 C.F.R. §§ 20.700, 20.703, 20.1304(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




